Case: 19-50038      Document: 00515111521         Page: 1    Date Filed: 09/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-50038
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 10, 2019
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT CARRENO, JR., also known as Lil Bit, also known as Roberto
Carreno,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:11-CR-836-1


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Robert Carreno, Jr., federal prisoner # 84477-280, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the denial of his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2). The district court found
that Carreno was eligible for a reduction in light of Amendments 782 and 788
to the Sentencing Guidelines but opted not to award a reduction. The district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50038     Document: 00515111521     Page: 2   Date Filed: 09/10/2019


                                  No. 19-50038

court denied Carreno’s motion for leave to proceed IFP and certified that the
appeal was not taken in good faith.
      By moving for leave to proceed IFP, Carreno is challenging the district
court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry on appeal is restricted to whether “the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      Carreno contends that the district court erred in finding that he was not
entitled to a reduction pursuant to § 3582(c)(2). We review the district court’s
decision whether to grant a reduction for an abuse of discretion. United States
v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      The district court gave due consideration to Carreno’s § 3582(c)(2) motion
and properly exercised its discretion to deny relief. See Dillon v. United States,
560 U.S. 817, 827 (2010). The district court – which considered, inter alia, the
§ 3582(c)(2) motion, the presentence report, the guidelines determinations, and
the record – concluded that the sentence imposed at the initial sentencing was
proper in light of relevant 18 U.S.C. § 3553(a) factors and the circumstances of
the case. See United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011). Carreno
fails to identify a nonfrivolous basis for arguing that the district court’s
decision relied on a legal error, a clearly erroneous evaluation of evidence, or a
failure to review legally required factors. See Larry, 632 F.3d at 936.
      He contends that his counsel and the Government told him that he was
denied a sentence reduction because he refused to cooperate with the
Government. The record contains no evidence to support this claim and, as
noted, instead reflects that the district court exercised its discretion to deny
the motion based on the relevant and applicable § 3553(a) factors.          Also,



                                        2
    Case: 19-50038    Document: 00515111521     Page: 3   Date Filed: 09/10/2019


                                 No. 19-50038

although Carreno argues that the district court did not provide an adequate
explanation for its decision, the reasons provided in the district court’s order
sufficed. See United States v. Cooley, 590 F.3d 293, 297-98 (5th Cir. 2009);
Evans, 587 F.3d 667, 672 (5th Cir. 2009); see also Chavez-Meza v. United
States, 138 S. Ct. 1959, 1965-66 (2018).
      Accordingly, Carreno’s appeal does not present a nonfrivolous issue and
has not been brought in good faith. See Howard, 707 F.2d at 220. Thus, the
motion to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at n.24; see also 5TH CIR. R. 42.2.




                                       3